Jackson, J.
This matter comes to us on Petition for Alternative Writ of Mandamus and Prohibition. Petitioner filed her petition with the clerk of this Court on January 16, 1967.
A response and objection to the petition herein was filed by the respondents on February 8, 1967. The respondents point out that their response so filed is not verified because no alternative writ was issued by this court.
The proceedings herein arose out of a political campaign, followed by a petition for recount of yotes and for contest of election filed in the Marion Superior Court, Room No. 6, being cause No. S666-1061 on the dockets thereof. A reading of the petition, together with copies of pleadings attached thereto, indicates that the proceedings instituted in the Marion Superior Court, and afterwards by an alleged general term of the Marion Superior Court transferred to the Marion County Circuit Court, was given partisan political treatment from which relief was sought by the action instituted in this court.
Although certified copies of various proceedings in the court below are attached to the petition filed in this Court, the petition is defective in that the certified copies are not set out in the petition, nor are they made exhibits thereto as required by Rule 2-35 of this Court. The petition is further defective because it was not accompanied by copies of the form of alternative writ sought by the relator.
The petition is therefore denied.
Hunter, C. J., Mote and Lewis JJ., concur.
Arterburn, J., concurs in result.
Note.—Reported in 227 N. E. 2d 671.